Citation Nr: 1529973	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-24 381	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder (claimed as levoscoliosis).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2007 (spine condition), May 2008 (sleep apnea), and July 2010 (PTSD).  The appeal was previously remanded in January 2010 and June 2014.  In April 2015, the appellant appeared at a videoconference hearing held before the undersigned.  

The issue(s) of entitlement to service connection for a thoracolumbar spine disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran engaged in combat during his Vietnam service, and has been diagnosed with PTSD based on service stressors. 


CONCLUSION OF LAW

PTSD was incurred in active wartime service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the issue decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) need not be discussed. 

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125.  

The Board notes that the VA's regulations regarding rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, the Secretary of the VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014.  Id.  Nevertheless, the Board finds that it would be contrary to the intent of the updated regulations to preclude a grant of service connection for PTSD solely because the diagnosis was made in conformity with DSM-5.  

In this case, the Veteran's service separation document shows that the Veteran served in the U. S. Marine Corps, and was awarded the Combat Action Ribbon due to his Vietnam service.  Accordingly, combat participation is established, and the relaxed standard of proof of service incurrence for combat-related claims applies.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  The Board acknowledges that the in-service event, i.e., exposure to stressful experiences as described by the Veteran during combat service, occurred, and the only question for consideration in this case is whether the Veteran has PTSD due to his combat experiences.  

On a VA examination in July 2010, the examiner concluded that the Veteran did not have PTSD, under the DSM-IV criteria.  She noted that although he had a stressor, other than reporting some anger and arguments with people at church, he presented as negative for a PTSD clinical picture.  The Veteran testified at his hearing that this examination was interrupted, and that he felt he did not have a chance to adequately answer the questions.  

The Veteran was afforded another VA examination in June 2015, conducted by the same examiner.  This time, the examiner diagnosed the Veteran as having PTSD conforming with the DSM-5 criteria, due to in-service stressors.  In addition, a much more expansive history was obtained from the Veteran, and more symptoms were described by the examiner.  The examination as a whole was more thorough, and the Board finds it more probative than the 2010 examination.  Moreover, the fact that the DSM-5 criteria, which reflect the current diagnostic criteria for PTSD as established by a panel of medical experts, were applied, rather than the DSM-IV criteria, which are effective for cases certified to the Board prior to July 2014, should not be used to deny the claim.  

In sum, all elements for service connection for PTSD are established.  The Board finds PTSD was incurred in service, warranting service connection.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.


REMAND

Concerning the issue of service connection for a thoracolumbar spine condition, the Veteran's pre-induction examination in May 1968 noted that the Veteran had scoliosis and pelvic tilt.  In addition, a physical examination at the time of entrance onto active duty noted curvature of the spine and the left leg seemed short.  The Veteran was to see a medical officer, but there is no record of such a consult.  The March 1970 separation examination did not report any pertinent history or abnormalities, but this is of little probative value since it did not even mention the scoliosis known to be present.  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Here, scoliosis was noted on entry, and the Veteran does not dispute that he had back pain prior to service.  Private medical records dated in 1959 show that the Veteran was hit by a car, injuring his left leg and fracturing his left femur.  However, he states that the circumstances of service, including marching and carrying heavy packs, aggravated his condition.  He also vaguely describes increased symptoms during combat-related activities.  His claim was denied in large part because service treatment records did not show any treatment for a back condition during service.  However, as a combat Veteran, the provisions of 38 U.S.C.A. § 1154(b) are for application, which do not require evidence of treatment during service; only "satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service."  The Veteran must be afforded an examination which takes this standard into consideration.

Concerning the claim for sleep apnea, this claim was also denied, in part, on the basis of sleep apnea having existed prior to service, based on the Veteran's statements that he had snoring and hypersomnolence before and during service.  However, sleep apnea was not noted on entry, and, as such, the presumption of soundness applies.  A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

A VA examination in September 2010 noted a somewhat inconsistent history, with references to the Veteran's statements that sleep apnea was initially diagnosed in May 2006, but also that he gave a history of a sleep study shortly after service in the 1970's.  He also states that he has had hypersomnolence since childhood.  The Board notes that symptoms of hypersomnolence and snoring are not limited to sleep apnea, and the examiner reported that the Veteran said was not sure whether he had obstructive sleep apnea or narcolepsy.  An addendum to the September 2010 VA examination, dated in November 2010, stated that it was less likely that the sleep apnea was caused by or due to military service, but the only rationale given was that the Veteran stated that he onset was prior to service.  However, this invokes the presumption of soundness, which requires clear and unmistakable evidence to rebut, not "less likely."  Moreover, although the Veteran recollects May 2006 as the earliest diagnosis of sleep apnea, VA treatment records have been obtained for the period from May 2006 to July 2010, and the earliest record, dated in May 2006, notes sleep apnea as an ongoing diagnosis at that time.  Therefore, an additional examination must be obtained, to reconcile these factors.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Memphis VAMC, to specifically include any sleep studies and/or imaging (including X-rays) of the spine, dated:
* Before May 2006, and
* From August 2010 to the present.

2.  After all available treatment records have been obtained, schedule the Veteran for an appropriate VA examination to determine:

*  Is it at least as likely as not (i.e., at least a 50 percent probability) that pre-existing scoliosis increased in severity during service?  

*  If an increase occurred, is there clear and unmistakable (i.e., obvious or manifest) evidence that it was not aggravated beyond its natural progress?  The examiner must consider the circumstances of the Veteran's service, including his leg length discrepancy (noted to be 2 inches in August 2008), combat (shown by receipt of Combat Action Ribbon), marching and carrying heavy packs, and the opinion must not be based on the absence of any back complaints in the service treatment records or the normal separation examination.  

*  Is it at least as likely as not (i.e., at least a 50 percent probability) that degenerative joint disease of the lumbosacral spine had its onset in service or was otherwise etiologically related to the Veteran's active service/  

*  If it is found that the Veteran's scoliosis and/or leg length discrepancy are related to his active service, is it at least as likely as not (i.e., at least a 50 percent probability) it was caused or aggravated (made permanently worse) by the scoliosis and leg length discrepancy?  

The claims folder must be made available to the examiner for review in conjunction with the examination, and all opinions and conclusions expressed by the examiner must be supported by a rationale.

3.  After all available treatment records have been obtained, schedule the Veteran for an appropriate VA examination to determine, based on the Veteran's history, insofar as it is consistent with the circumstances of service, and not on the absence of in-service treatment:

*  Whether obstructive sleep apnea at least as likely as not (i.e., at least a 50 percent probability) had its onset in service.  

*  If, and only if, the examiner believes that the Veteran's history raises the question of pre-existence, the examiner must address whether sleep apnea was clearly and unmistakably present prior to service, and, if so, whether it at least as likely as not increased in severity during service, and, if so, whether such increase was clearly and unmistakably due to natural progress.  

The claims folder must be made available to the examiner for review in conjunction with the examination, and all opinions and conclusions expressed by the examiner must be supported by a complete rationale.

4.  Then, readjudicate the claims for service connection for a thoracolumbar spine disability and sleep apnea, with consideration of 38 U.S.C.A. § 1154(b) due to the Veteran's receipt of the Combat Action Ribbon.  In other words, the decisions concerning service events should be based on whether the events as described by the Veteran are "consistent with the circumstances of his service," and not whether symptoms are shown in the service treatment records.  If either claim is denied, the Veteran and, if applicable, his representative, should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


